Citation Nr: 1425216	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-13 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a left shoulder disorder, right knee disorder and bipolar disorder.

A rating decision earlier that year, in June 2006, also, in relevant part, had denied his claim of entitlement to service connection for depression.

The Board resultantly expanded his claim for an acquired psychiatric disorder to encompass any mental disorder, so inclusive of both bipolar disorder and depression, because the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Board noted that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In Clemons, the Court explained that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim."  In both Brokowski and Clemons, the Court recognized the need to consider the Veteran's claim in the context of his reported symptoms, not just on the basis of specific diagnoses or how a condition is labeled.  See, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

In January 2011, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration - including especially for VA compensation examinations for medical opinions concerning whether the Veteran has left shoulder and right knee disorders and, if confirmed he does, for medical nexus opinions concerning the likelihood these disorders and his psychiatric disorder (whatever the diagnosis or diagnoses) are related or attributable to his military service or date back to his service.

In February 2013, the Board again remanded these claims for still further development.  In particular, the Board requested a supplemental etiological opinion to the April 2011 VA mental health evaluation diagnosing the Veteran with bipolar disorder and polysubstance dependence.

Yet, again, in September 2013, the Board remanded these claims for more development - this time however to obtain medical and other records from the Social Security Administration (SSA) since there was indication the Veteran is receiving disability benefits from this other Federal agency.

This appeal was processed using VA's Veterans Benefits Management System (VBMS), which is a paperless claims processing system, so entirely electronically.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of these systems allows VA to leverage information technology in order to more quickly and accurately decide Veterans' claims for benefits.  Because the current appeal was processed as part of the VBMS, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  The Veteran's left shoulder disorder is not shown to be related or otherwise attributable to his military service.

2.  Also, the most probative, meaning competent and credible, evidence of record indicates his current right knee disorder is unrelated to his military service.

3.  An acquired psychiatric disorder, including bipolar disorder and depression, was not shown in service; a psychosis was not manifested to a compensable degree within one year of the Veteran's separation from service; and his acquired psychiatric disorder, including bipolar disorder and depression, is otherwise shown by competent and credible evidence not to be related or attributable to his service


CONCLUSIONS OF LAW

1.  The left shoulder disorder is not the result of disease or injury incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The right knee disorder also was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

3.  An acquired psychiatric disorder, including bipolar disorder and depression, was not incurred in or aggravated by his service and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.384 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding these claims, the Board has reviewed the entire claims file, which, as mentioned, is entirely electronic (VBMS), and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claims.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against the claims for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing there is a VCAA notice error but also, above and beyond that, showing the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, to this end, prior to initially adjudicating the Veteran's claims, so in the preferred sequence, letters were sent to him in March 2006, April 2006 and August 2006 in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate his claims, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claims.  He was also notified of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection is ultimately granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning his claims.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate these claims.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), lay statements, and VA medical treatment records have been obtained.   In addition, pursuant to the Board's previous remands, his service personnel records (SPRs) and SSA records have been obtained.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regards to his claims for left shoulder and right knee disorders, the Veteran had a VA compensation examination concerning these claims, including for a medical nexus opinion regarding the etiologies of these claimed conditions and their posited relationship with his military service.  The VA examination is more than adequate as it was predicated on a review of the claims file, contains a description of the history of these disabilities, documents and considers the relevant medical facts and principles, and provides opinions regarding the etiologies of these disabilities, particularly in terms of whether they are related or attributable to the Veteran's military service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these claims has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to his psychiatric disorder, the Veteran had a VA mental health evaluation in April 2011, and the resulting opinion was deemed inadequate, thus, a supplemental etiological opinion was requested by the Board in February 2013.  In June 2013, a supplemental etiological opinion was provided concerning his psychiatric disorder (when considering all diagnoses) and any potential relationship with his military service.  The supplemental etiological opinion obtained in June 2013, on remand, is responsive to this determinative issue of causation, so an additional examination and opinion are not needed.  38 C.F.R. § 4.2.  See again also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  This supplemental etiological opinion of record is adequate to address all pertinent concerns, as the claims file was reviewed for the relevant medical and other history, the findings reported in sufficient detail, and with discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examination report is thorough and supported by the record.  The records taken as a whole satisfy 38 C.F.R. § 3.326.

In light of the above, the Board finds that there was substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  

Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Accordingly, the Board may proceed with appellate review of these claims.

III. Governing Statutes, Regulations, and Case Law for Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases such as degenerative joint disease (DJD), i.e., arthritis and psychoses, are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).


According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under § 3.303(b) by competent and credible evidence demonstrating: (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.

For a showing of chronic disease in service, or within an applicable presumptive period, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  But service connection based on a theory of continuity of symptomatology is applicable only for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).


After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases. Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

A. Left Shoulder and Right Knee Disorders

The Veteran claims that his left shoulder and right knee disorders are results of his military service.  Unfortunately, though, after reviewing the considerable evidence of record, the Board finds that the preponderance of the evidence is against these claims for service connection, so they must be denied.

A review of his STRs shows that he had a shoulder injury in September 1974 after falling down.  It was, however, noted that he had sustained injury to his right shoulder and not his left shoulder, which is the basis for his claim.  An x-ray of his right shoulder was negative.  The impression was a bruised right shoulder.  Additionally, a review of his STRs reveals that he injured his right knee in October 1975 while playing football.  He was diagnosed with a muscle strain and prescribed medication.  By the time he had his May 1976 separation examination, he did not report any complaints referable to his shoulder or knee, including of pain.  His military service ended in September 1976.


A review of his post-service VA medical treatment shows that he receives continuous treatment for various medical conditions.  In January 2006, he reported experiencing chronic pain in his left shoulder for about a month and that, although he had no then recent injuries, he previously had dislocated his shoulder while on active duty in the military.  A February 2006 x-ray of his shoulder revealed just mild degenerative changes of the acromiclavicular (AC) joints.  In a July 2006 rheumatology note, the examiner stated that the Veteran's polyarthralgia was most likely secondary to Hepatitis C.  During an August 2007 rheumatology follow up, he complained of pain in his left shoulder and right knee.  It was noted that he had mildly decreased range of motion in his left shoulder and that his right knee was good but had crepitus and some tenderness.  It also was documented that he had a history of Hepatitis C with polyarthralgia.

The Board's January 2011 remand concerned the conflicting medical evidence of record.  The Veteran's VA treatment records from February 2006 noted a diagnosis of polyarthralgia of the shoulders and knees for the past six years - meaning since 2000 or thereabouts.  Additionally, his October 2006 VA examination conducted in connection with a claim for nonservice-connected pension benefits had resulted in a diagnosis of mild bilateral DJD, i.e., arthritis of both the right and left shoulders, with the right shoulder being worse than the left shoulder.  Conversely, the June 2007 VA examination of the right knee and left shoulder did not result in a diagnosis of these claimed disorders.  Indeed, to the contrary, the VA examiner specifically indicated in his final diagnostic impression that there had been normal examinations and x-rays of both the right knee and left shoulder.  Accordingly, the Board remanded these claims for a new VA examination to determine whether the Veteran indeed has these claimed disorders.  If confirmed he does, then opinion also would be needed concerning their etiologies - including especially in terms of their purported relationship with his military service.


In March 2011, the Veteran had this VA examination to determine the etiologies of his left shoulder and right knee disorders and for the necessary comment on their purported relationship with his military service.  He reported experiencing episodic left shoulder pain during the winter and summer months with pain increasing in the winter months due to changes in the temperature.  He stated that the pain in his left shoulder was aggravated when he lifted his arm above his head or had to use his shoulder frequently.  He reported that applying creams and rubbing the shoulder muscles helped with reducing the pain.  With regards to his right knee, he stated that he had episodic pain with it being worse during the winter months.  He reported that it was aggravated by prolonged standing and walking and that his right knee gave way on several occasions.  It was noted that he took prescribed medication, such as prednisone, hydroxychloroquine and naproxen to help with his pain.

The examiner documented the Veteran's history of shoulder and knee complaints from the time of his service.  She noted that he had complained of left shoulder pain localized at the end of the clavicle and secondary to a fall, but that an x-ray was normal.  It was also noted that his onset of right knee pain was during service when he injured it while playing football in October 1975.  He was as mentioned diagnosed with a muscle strain and treated conservatively.  There were no further reports of shoulder pain or knee pain during his service.  The examiner also observed the January 2006 shoulder x-ray results already mentioned.  She documented that a follow-up consultation in February 2006 mentioned a diagnosis of Hepatitis C polyarthralgia with negative rheumatoid factors and negative antinuclear antibody and that the Veteran was started with plaquenil and prednisone.  It was additionally noted that a January 2007 rheumatology consultation note mentioned that the Veteran had a left shoulder bursitis-like pain and minimal knee DJD like complaints.  That record showed that he was given a diagnosis of Hepatitis C polyarthralgia with no inflammatory features, some osteoarthritis and shoulder bursitis-like findings, but x-rays of the left shoulder and right knee in June 2007 were both normal.  She further observed that his rheumatology follow-up in August 2007 determined he had a diagnosis of Hepatitis C polyarthralgia with rheumatoid factors controlled with plaquenil and etodolac.

The examiner noted that x-rays of the left shoulder revealed moderate AC joint arthritis and minimal patellar spurring of the Veteran's right knee.  She diagnosed him with left shoulder osteoarthritis and right knee osteoarthritis.  Regarding etiology, she opined that the current shoulder disability (left shoulder osteoarthritis) was consistent with the Veteran's age - therefore less likely than not caused by or related to the shoulder injury during his military service which was transient in etiology.  She also opined that his right knee disorder was consistent with his age - therefore also less likely than not caused by or related to the knee injury muscle strain during his military service which was also transient in etiology.  She explained that the preponderance of the medical evidence showed that polyarthralgia can occur in 2-20% of Hepatitis C patients and that it was characterized as a "rheumatoid[-]like arthritis" in 2/3 of cases, which can be transient induced by infection.  She therefore disassociated both of these claimed disorders from the Veteran's military service, including specifically from the trauma he has sustained during his service to his shoulder and knee.

In addition, a review of the SSA records obtained in October 2013 shows the Veteran filed a claim for disability benefits contending that his Hepatitis C, depression, rheumatoid arthritis and sleep apnea rendered him disabled and, therefore, unable to work.  His primary diagnosis was DJD with Hepatitis C being his secondary diagnosis.  He was granted benefits effective December 2007 based on his age, although it was determined that his Hepatitis C with polyathralgia and DJD did not constitute medical impairments for SSA purposes.

The medical and other evidence, including the March 2011 VA examination report, is unfavorable to these claims in terms of attributing these alleged disorders to the Veteran's military service that ended many years ago.  In determining whether there is this required attribution, the examiners considered his STRs showing his injuries incurred during his service, but also his post-service VA treatment records, his personal lay statements about his claimed disorders, and the objective physical examination results, including his x-rays.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Although the March 2011 VA examiner incorrectly stated it was the Veteran's left shoulder instead of his right shoulder that he injured during his service, this mistaken fact does not detract from the opinion when taken in conjunction with the evidence as a whole she used in documenting his left shoulder disorder.  She performed her own physical examination of the Veteran and, in conjunction with his VA medical treatment records, ultimately came to a conclusion supported by the evidence of the record.  Additionally, the opinion competently discussed the reasons and bases for its conclusions, in other words provided the required explanatory rationale, which, as mentioned, is where most of the probative value of the opinion is derived.

And while the Board must consider the Veteran's lay statements regarding the claimed history of these conditions, it may consider whether his self-interest may be a factor in making such statements.  Pond v. West, 12 Vet. App. 341 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board finds it significant that he did not complain of any pain in his left shoulder or right knee until 2000, some 24 years after his service.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  Ultimately, the Board must consider all of the evidence relevant to the claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


In this case, the amount of time that passed between the Veteran's reported onset of his left shoulder and right knee disorders in comparison to when he was first diagnosed with these claimed disorders was very substantial.  While this is not entirely dispositive of his claims, it is also nonetheless other evidence tending to go against his claimed conditions being related to his military service.  The Board may, in this circumstance, consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).  In addition, the VA examiner's unfavorable medical opinion further weighs against the claims linking the current disorders to the Veteran's noted injuries in service, partly because the VA examiner pointed out that these present-day disorders were instead related to the Veteran's history of Hepatitis C with polyathralgia.

These disorders the Veteran is claiming entitlement to service connection for are not the type of simple conditions that are readily amenable to probative lay comment regarding their diagnoses and etiologies.  Rather, they are complex, so there has to be supporting medical evidence.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's mere lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  In this particular instance, the Board did indeed request a medical opinion on this determinative issue of causation, and this medical opinion and the other probative evidence of record is against, not supportive, of these claims.

For these reasons and bases, the Board finds that the preponderance of the evidence is against these claims of entitlement to service connection for left shoulder and right knee disorders.  Accordingly, the benefit-of-the-doubt rule does not apply, and these claims resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

B. Acquired Psychiatric Disorder

The Veteran has made particular note of the fact that he had mental health related issues while on active duty in the military.  Specifically, he contends that he received treatment during his service for depression in Germany and at Fort Polk, Louisiana, from June 1974 to September 1976.  As evidence of his mental health related issues, he cites being brought up on Article 15 charges numerous times, about 25 in total, even though the charges always ultimately were dropped.  He says he abused drugs until approximately October 1996 and alcohol until about September 2005, that he has been completely in sobriety ("clean") since January 2006, but that his mental health issues have persisted nevertheless, so cannot just be related to his history of drug and alcohol abuse.  He experienced insomnia, tension, anger, irritability, hallucinations, and depression.  (See October 2006 VA Pension Examination; see also April 2007 Statement in Support of Claim (VA Form 21-4138)).  He admits to not having sought any psychiatric treatment or counseling until March 2006.

A review of his STRs is unremarkable for any complaints, diagnosis or treatment of any mental health problems while in service.  A review of his SPRs shows he had one Article 15 charge brought against him for possession of marijuana in January 1973.  As punishment, money was forfeited from his pay, he was restricted to the company area for 30 days, and he had to perform extra work for 30 days.  There is no other evidence of record showing he was brought up on any other Article 15 charges during his service - certainly not the extent (about 25 total) he is alleging.


He also has received mental health treatment from VA in the many years since his service.  A review of his mental health treatment records shows he has been diagnosed with bipolar disorder and depression.  See VA Mental Health note dated in March 2006.  In March 2006, he reported problems with insomnia and sleep apnea.  He stated that he had anxiety with mild attacks, which had worsened during the past year precipitated by the death of his mother, his ex-wife, and his only child, who was killed at the young age of 21.  It was also noted his alcoholism was in early remission.

Pursuant to this Board's remand in January 2011, the Veteran had a VA mental health evaluation in April 2011.  The VA examiner diagnosed him with bipolar disorder and polysubstance dependence.  He noted the Veteran was treated for mood symptoms in 2006 with quietiapine and trazodone for bipolar disorder.  With regards to the question of whether the history of drug and alcohol abuse since service was related to the psychiatric disorder, the VA examiner indicated he could not resolve this issue without resorting to mere speculation.  He said it was difficult to ascertain which disease preceded the other without resorting to speculation, especially without more robust substantive documentation.  The examiner, nonetheless, concluded the bipolar disorder was not caused by or the result of the Veteran's military service because the records concerning his service reflected no treatment for mental illness.  Further, he again conceded it was difficult to ascertain which disease (the substance abuse or mental disorder) preceded the other without resorting to mere speculation, especially without more robust substantive documentation.

Since this VA examiner's opinion was deemed inadequate, the Board requested a supplemental etiological opinion in February 2013.  Resultantly, in June 2013 a supplemental mental health etiological opinion was obtained.  The examiner was asked to comment on the likelihood that any current psychiatric disorder, whatever the diagnosis, initially had manifested during the Veteran's military service from September 1972 to September 1976, or if a psychosis within one year of his discharge, so meaning by September 1977, or is otherwise related or attributable to his military service or dates back to his service.  In response, the examiner opined that it was unlikely that the Veteran's current diagnosis of bipolar disorder initially had manifested during his military service from September 1972 to September 1976.  She additionally observed there was no evidence of record of a psychosis within one year of his discharge from service and no evidence that his diagnosis of bipolar disorder was otherwise related or attributable to his military service or dates back to his service.  As for whether his history of drug and alcohol abuse preceded his mental health issues, the examiner opined that the Veteran's drug and alcohol abuse preceded his mental health related issues.  She stated that the record clearly indicated that he also had stressors (deaths of family members), which contributed to his mental health related issues.  She commented that his military service had no relationship to any of those events or to his drug and alcohol abuse.  

Considering the Veteran's reported history of mental health related symptoms in service, the examiner indicated his statements were not supported by the record.  She noted that, when service members have mental problems, they are seen by mental health and, for serious mental problems, the mental health consults are command directed, meaning that the service member has no choice in the matter.  Regarding his history of drugs and alcohol abuse and legal problems while in service, the examiner stated that legal problems could not be simply written off as a sign of mental illness, especially in the context of getting mostly adequate performance reports with some noted to be "outstanding".  She noted that there was no evidence in the record of him being brought up on Article 15 charges 25 times.  There was one charge on January 18, 1973, in which he was found to have one ounce of marijuana in his possession.  The examiner further opined that the Veteran's reported history of drug and alcohol abuse since service was most likely the result of his willful misconduct and was not related to his psychiatric disorder.  She stated that he was willfully using drugs in a recreational manner for many years and successfully maintained a job for many years.  He only stopped working when he went on disability.  She commented that his claim that he was having mental health problems even after stopping drugs and alcohol indicated that he had a will to determine whether he was going to use drugs and alcohol, thus, if he had an active bipolar illness, it was not causing his drug and alcohol problems.  

This examiner concluded that, in the absence of documented evidence that the Veteran had experienced symptoms of bipolar disorder during his military service, and in the presence of evidence that he was able to maintain employment and not require mental health care for 30 years after his discharge from the military, and in the presence of evidence that he experienced personal stressors (deaths of family) around the time that he initially sought mental health treatment, it appeared that his diagnosis of bipolar disorder was unrelated in any way to his military service.

So although the Veteran has been diagnosed with an acquired psychiatric disorder, the overall weight of the evidence is against finding that it was incurred in or is otherwise related to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

As already explained, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  But although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases. Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id. 

Although the Veteran asserts that he had mental health symptoms while in service, he is simply not competent to provide evidence as to more complex medical questions, such as ascribing his symptoms to an acquired psychiatric disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (reiterating this axiom in a claim for rheumatic fever or rheumatic heart disease).  Moreover, his contention that he had mental health symptoms during his service is not supported by the competent evidence of record.  As even the VA compensation examiner observed, the Veteran's STRs are generally unremarkable for any symptoms, diagnosis or treatment for any mental health related problems or issues.  His SPRs also contradict his claim that he was brought up on 25 Article 15 charges while in service; in fact, he had only one charge for simple possession of marijuana.  Additionally, he conceded that he only sought mental health care in March 2006, some 30 years after his service.  And a review of his VA mental health treatment records from March 2006 shows that his symptoms may have been triggered by the deaths of his mother, ex-wife, and only son at a relatively young age.  This conclusion is also supported by the June 2013 VA supplemental mental health etiological opinion in which the examiner competently and adequately opined that the Veteran's acquired psychiatric disorder was not a result of his military service, but instead at least partly, indeed if not primarily, attributed it to the deaths of these close family members.

Further, disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  Indeed, VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).


There is just a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation cannot be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Here, the June 2013 VA supplemental mental health etiological opinion clearly determined that the Veteran's reported history of drug and alcohol abuse since service was most likely the result of his willful misconduct and not related to his psychiatric disorder.  In addition, the examiner determined that the Veteran's drug and alcohol abuse preceded his acquired psychiatric disorder, so the latter could not have caused the former to warrant the granting of secondary service connection under 3.310(a).  Neither is there suggestion of the psychiatric disorder alternatively aggravating the drug and alcohol abuse to warrant concluding secondary service connection is warranted under § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Most importantly, the psychiatric disorder, itself, has not been attributed to his service - irrespective of the particular diagnosis.  So the drug and alcohol abuse could not be service connected secondarily to it, regardless.


Accordingly, as the most probative evidence in this instance is against this claim, service connection is unwarranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Rather, the preponderance of the evidence is against this claim, so it too must be denied.


ORDER

The claim of entitlement to service connection for a left shoulder disorder is denied.

The claim of entitlement to service connection for a right knee disorder is denied.

The claim of entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder and depression, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


